Exhibit 10.16 B

 

November 25, 2003

 

Garden Fresh Restaurant Corp.

15822 Bernardo Center Dr. Suite A

San Diego, CA 92127

 

Gentlemen:

 

This letter is to confirm that WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”)
has agreed to extend the maturity date of that certain credit accommodation
granted by Bank to GARDEN FRESH RESTAURANT CORP. (“Borrower”) in the maximum
principal amount of Six Million Dollars ($6,000,000.00) pursuant to the terms
and conditions of that certain Credit Agreement between Bank and Borrower dated
as of November 1, 2002, as amended from time to time (the “Agreement”).

 

The maturity date of said credit accommodation, and the last day on which Bank
will issue letters of credit under the subfeature relating to said credit
accommodation, as described in the Agreement, is hereby extended until April 30,
2004. Until such date, all terms and conditions of the Agreement which pertain
to said credit accommodation shall remain in full force and effect, except as
expressly modified hereby. The promissory note dated as of November 1, 2002,
executed by Borrower and payable to the order of Bank which evidences said
credit accommodation, a copy of which is attached hereto as Exhibit A (the
“Note”), shall be deemed modified as of the date this letter is acknowledged by
Borrower to reflect the new maturity date set forth above. All other terms and
conditions of the Note remain in full force and effect, without waiver or
modification.

 

Borrower acknowledges that Bank has not committed to make any renewal or further
extension of the maturity date of the above-described credit accommodation
beyond the new maturity date specified herein, and that any such renewal or
further extension remains in the sole discretion of Bank. This letter
constitutes the entire agreement between Bank and Borrower with respect to the
maturity date extension for the above-described credit accommodation, and
supersedes all prior negotiations, discussions and correspondence concerning
said extension.

 

Please acknowledge your acceptance of the terms and conditions contained herein
by dating and signing one copy below and returning it to my attention at the
above address on or before December 15, 2003.

 

Very truly yours,

WELLS FARGO BANK,
NATIONAL ASSOCIATION

By:

 

/s/    ALVA DIAZ        

--------------------------------------------------------------------------------

   

Alva Diaz

Vice President

 

Acknowledged and accepted as of Nov 25, 2003

 

GARDEN FRESH RESTAURANT CORP.

By:  

/s/    DAVID W. QUALLS        

--------------------------------------------------------------------------------

Title:   CFO